Reversing.
This action was instituted in the Perry circuit court against the appellee, Hargis Bank  Trust Company, located in Breathitt county, Ky., and A.H. Hargis, to recover damages for the death of Finley Taylor, alleged to have resulted in a fire which destroyed the Combs Hotel situated in Hazard, Perry county, Ky. At the time of the fire, this hotel, according to the petition, was being operated by Hargis and the appellee bank without its being equipped with fire escapes as required by the statute; it being alleged that Taylor's death was due directly and proximately to this failure of equipment, he being at the time of the fire a guest of the hotel. The appellee bank and A.H. Hargis entered their respective motions to quash the summons served on them, and each filed a special demurrer to the jurisdiction of the court. The motion and special demurrer of Hargis were overruled, but those of the bank were sustained and the petition as to the bank was dismissed. From that judgment this appeal is prosecuted.
Under the authority of Pirtle's Adm'x v. Hargis Bank  Trust Co., ___ Ky. ___, 43 S.W.2d ___, this day decided, and Ocean Accident  Guarantee Corp. v. Milford Bank, 236 Ky. 457,33 S.W.2d 312, the court erred in sustaining the motion of the appellee to quash the summons served on it and in sustaining its special demurrer to the jurisdiction of the court.
The judgment is therefore reversed for a new trial consistent herewith.